Opinion by
Hoffman, J.,
This is an appeal from an Order of the Court of Common Pleas of Delaware County vacating support orders in favor of appellant and her two children, aged three and eight. Appellant and her husband have been separated for over two years, with appellant having exclusive custody of the children. Shortly after the separation began, appellant withdrew the proceeds of three joint savings accounts — about $12,000. Subsequently, a support order was agreed to and approved by the court providing for $35.00 bi-weekly for the separate maintenance and support of the children, and the same amount for appellant. Approximately a year and a half later, appellee-husband obtained a judgment against appellant for one-half of the amount removed from the bank. Since this judgment had not been paid, the court below ordered the entire support order vacated until appellee should receive credit for the amount of the judgment he obtained against appellant.
It is true, as appellee argues, that if the situation of the parties changes “the lower court has the right to adjust [the support] order so as to accomplish equity and justice between the parties.” Commonwealth ex rel. Stanley v. Stanley, 198 Pa. Superior Ct. 15, 18, 179 A. 2d 667, 669 (1962). However, as Judge Watkins noted in Commonwealth ex rel. Snively v. Snively, 206 Pa. Superior Ct. 278, 282, 212 A. 2d 905, 907 (1965), the child’s “right to support from the father is ‘well nigh absolute’ ”. “A father of sufficient means must support his child, and it is not a defense that either the mother-custodian, or the child itself, has independent means.” Commonwealth ex rel. Mallinger v. Mallinger, 197 Pa. Superior Ct. 34, 37, 175 A. 2d 890, 891 (1961).
This Court has consistently held that Pennsylvania law is “clear in its direction that the conduct of the *420mother has no relevance in the determination of support for the children.” Commonwealth ex rel. Byrne v. Byrne, 212 Pa. Superior Ct. 566, 569, 243 A. 2d 196, 197 (1968) (allocatur denied). Agreements or disputes between parents are almost irrelevant when balanced against the overwhelming concern of the law with the welfare of children. A father cannot avoid his duty of payment by reliance on substantial payments made in the past, Commonwealth ex rel. Silverman v. Silverman, 180 Pa. Superior Ct. 94, 117 A. 2d 801 (1955), nor by reliance upon an agreement valid between the spouses themselves. Commonwealth ex rel. Rossi v. Rossi, 161 Pa. Superior Ct. 86, 53 A. 2d 887 (1947).
We agree with the court below that appellant should not profit from her failure to fulfill her legal obligations, but this is not a sufficient reason to deprive the children of funds required for their separate maintenance and support. The effect of the order of the court below is to punish the children for appellant’s recalcitrance in her refusal to pay the judgment obtained against her. Accordingly, the order below vacating the support payments for the wife is affirmed. With respect to the $35.00 bi-weekly for the children, the order of the court below is vacated and that portion of the support order providing for the separate maintenance and support of the children is reinstated.